RESOLUCIÓN
La Regla 12(f) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, regula la admisión por cortesía en nues-tra jurisdicción. En lo pertinente, esta regla dispone que “[t]oda solicitud de admisión por cortesía deberá trami-tarse completando y presentando en la Secretaría del Tribunal el formulario de Solicitud de Admisión por Cortesía, que se hace formar parte de esta Resolución como Anejo”. Regla 12(f)(7) del Reglamento, supra, en In re Enmda. R. 12(f) Reglamento TS, 193 DPR 321, 325 (2015).
Tras su adopción, el formulario se enmendó con el pro-pósito de agilizar el trámite de estas solicitudes. Véase In *326re Enmdas. Formulario Adm. Cortesía, 195 DPR 654 (2016). Sin embargo, hemos identificado ciertos errores de forma y contenido recurrentes en las solicitudes presenta-das que ameritan nuestra intervención. En consecuencia, se modifican los acápites siguientes del formulario para solicitar la admisión por cortesía:
Acápite II. Caso o procedimiento: Se añade que la persona solicitante deberá especificar todas las partes en el caso para el cual solicita la admisión por cortesía y cada uno de sus representados, si es más de uno.
Acápite III. Jurisdicciones en las que la persona solici-tante ha sido admitida: Se aclara que se aceptarán única-mente los certificados de good standing originales emitidos por el tribunal de mayor jerarquía dentro de los 90 días previos a la presentación de la solicitud.
Acápite IV. Solicitudes previas de admisión por cortesía: Se especifica que la persona solicitante deberá utilizar el formato de la tabla que se incluye en el formulario. Se de-talla, además, que se requiere el nombre y el número del caso al que solicitó admisión por cortesía previamente, así como la determinación de este Tribunal y la fecha cuando se emitió.
El formulario revisado que se aneja a esta Resolución deberá utilizarlo toda persona que interese ser admitida por cortesía al amparo de la Regla 12(f), supra. Esta en-mienda entrará en vigor diez días después de su aproba-ción y aplicará a todas las peticiones presentadas a partir de su fecha de efectividad.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Estrella Martínez no intervinieron.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*327ANEJO
Estado Libre Asociado de Puerto Rico Tribunal General de Justicia Tribunal Supremo de Puerto Rico
[[Image here]]
Solicitud de Admisión por Cortesía
I. Información de la persona solicitante
Nombre:_
Bufete:_
Dirección postal:_
Dirección física:_
Teléfono:_
Fax:_
Correo electrónico:_
II. Caso o procedimiento
Provea la siguiente información relacionada al caso o ca-sos, en el cual la persona solicitante desea ser admitida por cortesía. Especifique todas las partes en el caso y cada uno de sus representados, de ser más de uno. La persona soli-citante deberá agrupar los casos para los cuales desea ser admitido por cortesía si concurren las siguientes condicio-nes: (1) se trata de la misma persona solicitante y del (de la) mismo(a) abogado(a) endosante, y (2) se cancelan los sellos de rentas internas por cada uno de los casos.
*328Nombre de las partes:_
Foro:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Foro:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Foro:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:.
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Foro:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Foro:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
*329III. Jurisdicciones en las que la persona solicitante ha
SIDO ADMITIDA
Mencione todas las jurisdicciones de Estados Unidos de América en las cuales ha sido admitida a ejercer la prác-tica de la abogacía y adjunte los correspondientes certifica-dos de good standing emitidos por el tribunal de mayor jerarquía en cada una de ellas (únicamente se aceptarán certificados originales emitidos dentro de los 90 días pre-vios a la solicitud).
[[Image here]]
IV. Solicitudes previas de admisión por cortesía
Provea la siguiente información en tomo a las solicitudes de admisión por cortesía que ha presentado en el Tribunal Supremo de Puerto Rico en los pasados 2 años. Deberá utilizar el formato de la tabla que se incluye en este formulario
[[Image here]]
Provea la siguiente información si actualmente está admiti-do(a) por cortesía en algún caso que no ha concluido y no se *330encuentra entre los enumerados anteriormente. Deberá uti-lizar el formato de la tabla que se incluye en este formulario.
[[Image here]]
De necesitar más espacio, si ha presentado 5 solicitudes en el último año o si actualmente está admitido(a) por corte-sía en cinco casos que todavía no han concluido, deberá anejar un escrito en el cual se discutan los criterios que el Tribunal tomará en consideración al determinar si concede la admisión solicitada, según establecidos en la Regla 12(f)(1). Para determinar si debe presentar este docu-mento, el periodo de un año se computará a partir de la presentación de la solicitud.
¿Alguna jurisdicción estadounidense le ha negado admi-sión por cortesía dentro de los últimos cinco años?
□ No
□ Sí — Indique la jurisdicción y detalle las razones expues-tas por la entidad encargada de admitir al ejercicio de la abogacía para negar su solicitud de admisión por cortesía. No se limite al espacio provisto, de necesitarlo, aneje una hoja adicional debidamente identificada y enumerada.
[[Image here]]
*331V. Historial de procesos disciplinarios
Conteste las siguientes preguntas. De contestar sí en al-guna de ellas, explique. No se limite al espacio provisto, de necesitarlo, aneje una hoja adicional debidamente identifi-cada y enumerada.
¿Alguna autoridad disciplinaria competente ha iniciado al-gún proceso disciplinario en su contra en cualquiera de las jurisdicciones a las que está admitido dentro de los últimos cinco años?
□ No
□ Sí (Explique)_
¿Actualmente es objeto de algún procedimiento por ale-gada conducta antiética ante alguna jurisdicción?
□ No
□ Sí (Explique: la agencia u organismo promovente, nú-mero del caso, las causas y el estado actual del proce-dimiento)
[[Image here]]
¿Alguna vez ha sido disciplinado(a) o suspendido(a) de la práctica de la abogacía en alguna jurisdicción?
□ No
□ Sí (Explique: la agencia u organismo promovente, nú-mero del caso, las causas del procedimiento)_
[[Image here]]
*332VI. Información del abogado o de la abogada endosante
Provea la siguiente información en tomo al (a la) abogado(a) del foro puertorriqueño con quien se asociará para fines del caso o procedimiento para el cual solicita admisión.
Nombre:_
Número del RUA:_
Bufete:_
Dirección postal:_
Dirección física:_
Teléfono:_
Fax:_
Correo electrónico:_
VII. Sellos de rentas internas
Identifique la opción que corresponda. Si solicita que se le exima del pago de sellos de rentas intemas, deberá adjun-tar el documento que lo acredite.
n Se adjuntan sellos de rentas internas con valor de $800.
□ Se solicita que se exima del pago de sellos de rentas internas por tratarse de un caso pro bono.
□ Se solicita que se exima del pago por existir justa causa. (Adjunte una declaración en la cual acredite la existencia de justa causa para la exención).
VIII. Certificación de la persona solicitante
CERTIFICO QUE:
1. Me someto a la jurisdicción disciplinaria del Tribunal Supremo de Puerto Rico y que asumo responsa-bilidad ante el (la) cliente(a) y el foro.
2. Estoy familiarizado(a) con las reglas procesales y éticas del foro.
3. No estoy suspendido(a) o desaforado(a) de la prác-tica de la abogacía en ninguna jurisdicción.
*3334. Actualizaré de manera continua la información aquí provista en caso de que varíe.
5. A mi mejor juicio, la información provista es cierta y correcta.
A_de_de 20_
Firma de la persona solicitante
Número de licencia
IX. Certificación del abogado o de la abogada endosante
CERTIFICO QUE:
1. Soy un(a) abogado(a) admitido(a) y en good standing en Puerto Rico.
2. La persona solicitante está capacitada para postular como abogado(a) en el caso correspondiente.
3. La persona solicitante incluyó los certificados expe-didos, dentro del término provisto, por el más alto foro de cada una de las jurisdicciones de Estados Unidos en las cuales está admitida y no está desa-forada o suspendida de jurisdicción alguna.
4. Consiento a que se me designe como abogado(a) de récord del caso junto con la persona solicitante.
5. Asumo, junto a la persona solicitante, responsabili-dad ante el (la) cliente(a) y el foro.
6. A mi mejor juicio, la información provista es cierta y correcta.
7. Este mismo día le notificaré una copia de la solici-tud de admisión por cortesía sellada con fecha y hora de presentación al (a la) abogado(a) de la otra parte en el caso para el cual se solicita la admisión. En caso de no conocer el nombre del (de la) aboga-*334do(a) de la parte contraria al presentar la solicitud, complementaré la misma tan pronto tenga dicha in-formación, mediante moción informativa.
A_de_de 20_
Firma del abogado o de la abogada endosante
Número del RUA